DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VIII (Fig. 35) in the reply filed on October 1, 2020 is acknowledged.  Claims 1, 5-6, 8-11, 14-22 and 24 have been examined on the merits and claims 2-4, 7, 12-13 and 23 have been withdrawn from further consideration because they are directed to non-elected species. 

Claim Objections
Claims 1, 5-6, 8-11 and 13 are objected to because of the following informalities.  It appears that the claims are directed to a system or assembly.  It is suggested that the preamble recite a “surgical assembly” instead of a device to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 14-20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk et al. (US 20140371537 A1).
Regarding claims 1 and 14, Marczyk et al. disclose a surgical access stabilization device 600, comprising: a pad 610 having a proximal facing surface and an adhesive distal facing surface; a surgical access device 126 coupled to the pad and remote or 
Regarding claims 9, 10 and 11, connectors (210, 220) selectively lock translational movement of the surgical access device in a direction along the proximal facing surface of the pad; in a direction transverse to the proximal facing surface of the pad and any of rotational movement of the surgical access device and angular movement of the surgical access device.
Regarding claims 15 and 16, arms 124 are flexible. 
	The method steps of claims 17-19 are performed when the Marczyk et al. surgical access assembly is utilized during a minimally invasive procedure. Regarding claim 22, when installed in a patient the adhesive pad of Marczyk et al., is attached to skin surrounding an incision and is thus remote or removed from the incision.
	Regarding claim 25, Marczyk et al. disclose adhesive break sections which enable lifting of the pad after the surgical access device is inserted through an incision (para [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20140371537 A1) in view of O’Neill (US 20120302863).
Marczyk et al. discloses all elements of the claimed invention except for the pad to include features for imaging and navigation, for e.g. positioning of an instrument through the access device to reach a target site during surgery. 

 	Therefore, it would have been obvious to one having ordinary skill in the art to have constructed the Marczyk et al. pad with indicia (radiopaque) to enable viewing and navigation or positioning under imaging, if employed, during the surgical procedure. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20140371537 A1) in view of Steer (US 4795435).
Marczyk et al. discloses all elements of the claimed invention except for explicitly stating that the pad is made from a flexible fabric, an elastomer or polymer. 
It is well known to construct adhesive pads applied to skin of a water-insoluble polymeric film such as polyethylene, as evidenced by Steer.  
 	Therefore, it would have been obvious to one having ordinary skill in the art to have constructed the Marczyk et al. pad of a water-insoluble polymer such as polyethylene since it was well known to use this material in adhesive formulations applied to skin.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20140371537 A1).
Marczyk et al. disclose the adhesive members need not remain flush with the skin of the patient at all times.  Marczyk et al. states “the surgeon can manipulate the adhesive break section 704, such that the cannula assembly 140 is lifted from the skin surface of the patient the surgeon can manipulate the adhesive break section 704, such that the cannula assembly 140 is lifted from the skin surface of the patient (distance "X" or element 825). For example, the cannula assembly 140 may be lifted a few millimeters or a few inches (e.g., 1-3 inches). This allows for more maneuverability of the cannula assembly and the surgical instruments inserted therethrough. In particular, the cannula assembly 140 may be slightly rotated, while remaining in a substantially secure position (in a substantially vertical place) with respect to the skin 810 of the patient. Thus, the cannula assembly 140 or access assembly 200 has a sufficient degree of freedom to move or shift or rotate, even when the access assembly 200 is adhered to the skin 810 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anu Ramana/Primary Examiner, Art Unit 3775